
	

113 HR 2423 IH: Disabled Veterans’ Access to Medical Exams Improvement Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2423
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To improve the authority of the Secretary of Veterans
		  Affairs to enter into contracts with private physicians to conduct medical
		  disability examinations.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans’ Access to Medical
			 Exams Improvement Act.
		2.Improvements to
			 authority for performance of medical disabilities examinations by contract
			 physicians
			(a)Extension of
			 temporary authoritySubsection (c) of section 704 of the
			 Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking
			 December 31, 2013 and inserting December 31,
			 2016.
			(b)Licensure of
			 contract physicians
				(1)Temporary
			 authoritySuch section 704 is
			 further amended—
					(A)by redesignating
			 subsection (d) as subsection (e); and
					(B)by inserting after
			 subsection (c) the following new subsection (d):
						
							(d)Licensure of
				contract physicians
								(1)In
				generalNotwithstanding any
				law regarding the licensure of physicians, a physician described in paragraph
				(2) may conduct an examination pursuant to a contract entered into under
				subsection (b) at any location in any State, the District of Columbia, or a
				Commonwealth, territory, or possession of the United States, so long as the
				examination is within the scope of the authorized duties under such
				contract.
								(2)Physician
				describedA physician described in this paragraph is a physician
				who—
									(A)has a current license to practice the
				health care profession of the physician; and
									(B)is performing
				authorized duties for the Department of Veterans Affairs pursuant to a contract
				entered into under subsection
				(b).
									.
					(2)Pilot
			 programSection 504 of the
			 Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is
			 amended—
					(A)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
					(B)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Licensure of
				contract physicians
								(1)In
				generalNotwithstanding any
				law regarding the licensure of physicians, a physician described in paragraph
				(2) may conduct an examination pursuant to a contract entered into under
				subsection (a) at any location in any State, the District of Columbia, or a
				Commonwealth, territory, or possession of the United States, so long as the
				examination is within the scope of the authorized duties under such
				contract.
								(2)Physician
				describedA physician described in this paragraph is a physician
				who—
									(A)has a current license to practice the
				health care profession of the physician; and
									(B)is performing
				authorized duties for the Department of Veterans Affairs pursuant to a contract
				entered into under subsection
				(a).
									.
					(c)Expansion of
			 pilot programSubsection (b)
			 of such section 504 is amended to read as follows:
				
					(b)Locations
						(1)NumberThe
				Secretary may carry out the pilot program under this section through not more
				than 15 regional offices of the Department of Veterans Affairs.
						(2)SelectionThe Secretary shall select the regional
				offices under paragraph (1) by analyzing appropriate data to determine the
				regional offices that require support. Such appropriate data shall
				include—
							(A)the number of
				backlogged claims;
							(B)the total pending
				case workload;
							(C)the length of time
				cases have been pending;
							(D)the accuracy of
				completed cases; and
							(E)the overall
				timeliness of completed cases.
							(3)Annual
				analysisThe Secretary shall carry out the data analysis of the
				regional offices under paragraph (2) during each year in which the program
				under this section is carried out to determine the regional offices selected
				under paragraph (1) for such
				year.
						.
			
